DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jared Howenstine on November 19, 2021.
The application has been amended as follows:
Claim 9, line 1, “the biasing element is” has been deleted and replaced with --the biasing assembly comprises--. 
Claim 10, line 2, “the biasing element” has been deleted and replaced with --a biasing element of the biasing assembly--.

Response to Arguments
	Applicant’s arguments, see Remarks, filed November 10, 2011, with respect to the 35 U.S.C. 103 rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the limitations of now cancelled claim 6 have been incorporated into independent claim 1. As noted in the non-final rejection of May 3, 2021, prior art of record fails to disclose or render obvious the limitation of a car apron with a biasing assembly through which a support arm including an apron stop passes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654